           Case 2:21-cv-00069-APG-NJK Document 11 Filed 02/26/21 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   MELANIE HAWKINS,
                                                             Case No.: 2:21-cv-00069-APG-NJK
 8              Plaintiff(s),
                                                                      Scheduling Order
 9   v.
                                                                       [Docket No. 10]
10   AMERICAN RED CROSS, et al.,
11              Defendant(s).
12          Pending before the Court is the parties’ proposed discovery plan. Docket No. 10.
13          The presumptively reasonable discovery period is 180 days. Local Rule 26-1(b)(1). The
14 discovery plan seeks to enlarge that period by more than 50% to 275 days. See Docket No. 10 at
15 2. The reasons proffered for that request are not sufficient. First, the discovery plan notes that
16 there will be multiple depositions, including some that may involve out-of-state deponents, and a
17 Rule 35 examination. See id. No meaningful explanation has been made, however, as to why
18 those depositions and that examination cannot take place within the presumptively reasonable
19 discovery period. Second, the discovery plan states that the current pandemic “will constrain the
20 parties’ ability to complete discovery.” Id. The mere existence of pandemic-related restrictions is
21 not sufficient justification for an extended discovery period, particularly given that means exist to
22 move discovery forward with appropriate diligence notwithstanding those restrictions. E.g.,
23 Herndon v. City of Henderson, ___ F. Supp. 3d ____, 2020 WL 7382766, at *8 n.14 (D. Nev. Dec.
24 16, 2020).1
25
            1
26           With respect to depositions in particular, the Court reminds the parties of the potential for
   conducting them by remote means. See Fed. R. Civ. P. 30(b)(4); see also Swenson v. GEICO Cas.
27 Co., 336 F.R.D. 206, 210 (D. Nev. 2020) (“courts within the Ninth Circuit routinely highlight
   remote depositions as an effective and appropriate means to keep cases moving forward
28 notwithstanding pandemic-related restrictions”). Remote depositions may eliminate the need to
   travel, as well as the need to congregate in one space. See id. at 211-12.

                                                      1
          Case 2:21-cv-00069-APG-NJK Document 11 Filed 02/26/21 Page 2 of 2




 1         In short, sufficient justification has not been advanced to enlarge the presumptively
 2 reasonable discovery period by more than 50% and the Court will set deadlines based on the default
 3 schedule. To the extent scheduling or other issues arise such that the deadlines set herein cannot
 4 be met despite reasonable diligence, a request for an extension may be filed and will be evaluated
 5 based on the showing made at that time. See Local Rule 26-3.
 6         Accordingly, the discovery plan is DENIED and deadlines are instead SET as follows:
 7         •   Amend pleadings/ add parties: April 20, 2021
 8         •   Initial experts: May 20, 2021
 9         •   Rebuttal experts: June 18, 2021
10         •   Discovery cutoff: July 19, 2021
11         •   Dispositive motions: August 18, 2021
12         •   Joint proposed pretrial order: September 17, 2021, or 30 days after resolution of
13             dispositive motions
14         IT IS SO ORDERED.
15         Dated: February 26, 2021
16                                                             ______________________________
                                                               Nancy J. Koppe
17                                                             United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   2
